UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1140



SHARON THOMPSON,

                                               Plaintiff - Appellant,

             versus


THOMAS E. WHITE, Secretary, Department of the
Army,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-988-5-H3)


Submitted:    June 12, 2003                   Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon Thompson, Appellant Pro Se. Janice McKenzie Cole, Jerri
Ulrica Dunston, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sharon Thompson appeals the district court’s order dismissing

her civil action alleging employment discrimination.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Thompson

v. White, No. CA-01-988-5-H3 (E.D.N.C. Oct. 18, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2